Mr. Justice Morris
delivered the opinion of the Court:
This is a suit for damages for personal injuries sustained by the appellant, Otto Reiners, a boy about three years and a half old, by being struck by a car owned and operated by the appellee, The Washington and Georgetown Railroad Company. The child started to run across the street in front of a moving car, and was thrown down and injured. The specific negligence complained of as having caused the injury was, as claimed, that the gripman of the car was looking to one side and not keeping a proper lookout. It was claimed that, if he had been keeping a proper lookout, the injury would not have occurred.
The court below directed the jury to render a verdict for the defendant, on the ground that no act of negligence had been proved on the part of the defendant’s employees; and from the judgment thereon rendered the plaintiff has prosecuted this appeal.
The circumstances of this case are so similar to those of the case of the Railroad Co. v. Gladmon, 15 Wall. 401, that they may be said to be almost identical. We are unable to distinguish between the two cases ; and we are therefore relieved from the necessity of entering into any discussion of the law hearing upon the questions raised by the testimony. Whether the further testimony to be adduced in the case will bear out the similarity, is a matter for the jury.
*26Upon the authority of the Gladmon case, we must reverse the judgment of the court below, with costs, and remand the cause to that court, with directions to vacate the verdict and judgment, and to award a new trial. And it is so ordered.